Citation Nr: 1643107	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for tinea pedis and assigned a noncompensable rating, effective June 29, 2007.

This matter was before the Board in January 2016 at which time it was remanded to schedule the Veteran for a Board hearing.

Thereafter, in August 2016, the appellant and his son testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing has been reviewed and associated with the claims file.  In light of the forgoing, the Board finds that there has been compliance with the previous remand directives.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A February 2008 VA treatment record noted that the Veteran's tinea pedis was treated by a private podiatrist.  In correspondence received in December 2009, it was reported that the appellant received private treatment for his bilateral foot condition (from Aftergut Dermatology).  Additionally, during the August 2016 Board hearing, the appellant's son stated that he had taken the Veteran to the Methodist Medical Center on two occasions due to pain related to his service-connected tenia pedis.  While the evidence indicates that the appellant's tinea pedis has been treated by a private physician, the only record demonstrating private treatment for the service-connected condition is dated in January 2016.  Thus, the Board finds that a remand is necessary to attempt to obtain the identified outstanding private treatment records.  

Lastly, during the Board hearing, the appellant reported that his tinea pedis symptoms included pain, swelling, and blisters.  His son also stated that as a result of the Veteran's tinea pedis, he had no mobility and was not able to walk for more than five minutes at a time.  While the symptoms of pain and swelling were noted during previous VA examinations, there was no indication that the condition affected the appellant's mobility.  In light of these statements suggesting that the Veteran's tinea pedis has worsened since his last VA examination in February 2013, the Board finds that a new VA examination is necessary to verify the current severity of the service-connected skin disability.  38 C.F.R. § 3.327(a) (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any private medical treatment, to include Aftergut and Methodist Medical Center) for his tinea pedis and furnish appropriate authorization for the release of these medical records.  If the Veteran fails to furnish the necessary release, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records, and of any additional efforts that will be made with regard to his appeals.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected tinea pedis.  The claims file, including a copy of this remand should be reviewed by the examiner to become familiar with the Veteran's relevant medical history.

The examiner should identify all manifestations of the Veteran's tinea pedis, to include both orthopedic and skin manifestations.

The examiner must describe the percentage of the entire body and exposed areas affected.  He or she should indicate whether, during the last 12 months, the Veteran has treated his skin disorder with systemic therapy such as corticosteroids and if so, the total duration of such treatment over such 12-month period.

The examiner must discuss whether the Veteran's tinea pedis is manifested by arthralgia or other pain, numbness, or cold sensitivity.

The examiner should also determine whether the overall disability picture of the Veteran's tinea pedis approximates a moderate, moderately severe, or severe injury of the foot.  

Provide a comprehensive rationale.  Include references to evidence of record and/or medical literature, as needed.

3.  Thereafter, readjudicate the issue on appeal.  The supplemental statement of the case is to include consideration of other applicable diagnostic codes, such as Diagnostic Codes 5824 and 7122.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



